Case 1:19-cv-09029-GBD Document 37 Filed 08/27/20 Page 1 of 1

 

 

[USDC SDNY

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY PILED}
ELHADJIOUSMANE TOUNKARA. x DOC #: |
ees | DATE re EU FD ae 7 “AU
G27. 2020
Plaintiff, Sener rene egg TREAT? |
ORDER

-apainst-
19 Civ, 9029 (GBD)

REPUBLIC OF SENEGAL; PERMANENT MISSION
OF SENEGAL TO THE UNITED NATIONS; PAPA
GUALO NDIAYE, in his official and individual
capacities,

Defendants.

GEORGE B. DANIELS, United States District Judge:
For the reasons stated on the record during today’s oral argument, Defendants’ motion to
dismiss the complaint, ECF No. 19, is GRANTED.

The Clerk of Court is directed to close the motion at ECF No. 19 accordingly.

Dated: New York, New York
August 27, 2020
SO ORDERED.

Yew. 8. Donk.

GEPREHB. DANIELS
United States District Judge

 

 

 
